Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered January 6, 1999, convicting him of burglary in the first degree (two counts), burglary in the second degree, and criminal possession of a weapon in the second *757degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Latella, J.), of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress two written statements that he made to the police. The hearing court correctly found that the defendant’s right to counsel had not attached before he made the statements and that the statements were voluntary (see generally, People v Pulliam, 292 AD2d 399; People v Lennon, 243 AD2d 495; People v Cameron, 167 Misc 2d 61, 68-69; cf. People v Garofolo, 46 NY2d 592; People v Pinzon, 44 NY2d 458). The hearing court’s finding should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Davis, 221 AD2d 358; People v Garafolo, 44 AD2d 86, 88). As the record supports the hearing court’s determination, we agree that there was no basis for suppressing the statements. Ritter, J.P., Feuerstein, Goldstein and Cozier, JJ., concur.